[Cite as Vargo v. Cleveland, 2011-Ohio-6297.]




         Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                           JOURNAL ENTRY AND OPINION
                                    No. 96957



                                     KAREN VARGO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                     CITY OF CLEVELAND, ET AL.
                                                      DEFENDANTS-APPELLANTS




                                          JUDGMENT:
                                           DISMISSED


                                  Civil Appeal from the
                         Cuyahoga County Court of Common Pleas
                                  Case No. CV-727094
                                    2



     BEFORE: Celebrezze, P.J., Jones, J., and Cooney, J.

    RELEASED AND JOURNALIZED:                 December 8, 2011
ATTORNEYS FOR APPELLANTS

Barbara A. Langhenry
Interim Director of Law
By: Joseph F. Scott
Chief Assistant Director of Law
Stacey E. Fernengel
Assistant Director of Law
City of Cleveland
Department of Law
601 Lakeside Avenue
Room 106
Cleveland, Ohio 44114-1077



ATTORNEYS FOR APPELLEE

Christian R. Patno
Daniel M. Singerman
McCarthy, Lebit, Crystal & Liffman Co., L.P.A.
101 West Prospect Avenue
Suite 1800
Cleveland, Ohio 44115
FRANK D. CELEBREZZE, JR., P.J.:

     {¶ 1} This cause was before us on appeal of defendant-appellant, the

city of Cleveland. On November 29, 2011, a joint stipulation dismissing the

appeal pursuant to App.R. 28 was filed by the parties (Motion No. 449864 is

granted).

     {¶ 2} Accordingly, this appeal is dismissed.
                                     3

     It is ordered that appellee recover from appellant costs herein taxed.

     A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

LARRY A. JONES, J., and
COLLEEN CONWAY COONEY, J., CONCUR